Exhibit 10.1

March 10, 2010

Frank Guido

580 Knoll Ridge Road

Charlottesville, VA 22903

 

Re:

   Separation Agreement

Dear Frank:

This letter agreement sets forth the complete terms under which your employment
with NTELOS Inc. (the “Company”) will end.

1. Separation Date. Your employment with the Company is being terminated and
your last day of employment with the Company will be March 15, 2010 (your
“Separation Date”). After your Separation Date, you will no longer be an
employee of the Company or any parent, subsidiary or affiliate of the Company.
You hereby waive any claim for future employment with the Company or any parent,
subsidiary or affiliate of the Company.

2. Severance Benefits. As consideration for the General Release described in
paragraph 10 of this letter agreement and the other consideration described
herein, the receipt and adequacy of which are hereby acknowledged, the Company
will provide you, and after your death, your beneficiary, with the following
severance benefits:

(a) Severance Payments. Two Hundred Sixty Thousand One Hundred Dollars
($260,100), (which is the equivalent of fifty percent (50%) of your annual base
salary in effect as of the date of this letter for twenty-four (24) months) in
such periodic installments, not less frequently than monthly, as were being paid
immediately prior to the Separation Date, beginning with a lump sum payment on
the first day immediately following the earlier of six months after the
Separation Date or your death equal to the payments you would have received
prior to such date had the payments commenced immediately following your
Separation Date and subsequent installments in equal periodic installments
thereafter, not less frequently than monthly, less any sums which may be
required to be deducted or withheld under applicable provisions of law; and

(b) Non-Compete Payments. Two Hundred Sixty Thousand One Hundred Dollars
($260,100), (which is the equivalent of fifty percent (50%) of your annual base
salary in effect as of the date of this letter for twenty-four (24) months) in
such periodic installments, not less frequently than monthly, as were being paid
immediately prior to the Separation Date, beginning with a lump sum payment on
the first day immediately following the earlier of six months after the
Separation Date or your death equal to the payments you would have received
prior to such date had the payments commenced immediately following your
Separation Date and subsequent installments in equal periodic installments
thereafter, not less frequently than monthly, less any sums which may be
required to be deducted or withheld under applicable provisions of law; and

 

Page 1 of 9



--------------------------------------------------------------------------------

(c) 2010 TIP. Three Hundred Twelve Thousand One Hundred and Twenty Dollars
($312,120), (which is the present value equivalent of two (2) times your target
incentive bonus of sixty percent (60%) of your base salary) to be paid on the
first day immediately following the earlier of six (6) months after the
Separation Date or your death, less any sums which may be required to be
deducted or withheld under applicable provisions of law.

Nothing in this letter agreement shall be deemed an admission by the Company or
any parent, subsidiary or affiliate of the Company, or by you, of any violation
of any agreement, statute, law, or right or of any wrongdoing of any kind.

3. Employee Benefits. You and, as applicable, your dependents, also will receive
the following employee benefits:

(a) Continuation of medical, dental and flexible spending plan coverage through
COBRA for up to twenty-four (24) months after the Separation Date. COBRA
administration is handled by Ceridian. They will mail a package to your home for
you to elect continued coverage. To the extent you are not eligible to continue
such medical, dental and flexible spending account coverage for the full
twenty-four (24) months, you will be reimbursed, on a net after-tax basis, no
less frequently than monthly, for the cost of individual insurance coverage for
you and your dependents under a policy or policies that provide benefits (other
than disability coverage) not less favorable than the benefits (other than
disability coverage) provided under such medical, dental and flexible spending
account plans. Notwithstanding the foregoing, the coverage or reimbursements for
coverage provided under this subsection 3(a) shall cease if you or your
dependents become covered under any employee welfare benefit plan of any other
employer of yours that provides the same or similar types of benefits.

(b) Continuation of life insurance and accidental death and dismemberment
insurance. You must port your current employee coverage to an individual policy
with Reliance Standard. If you port to individual coverage, the Company will pay
your premium for such coverage, no less frequently than monthly, for twenty-four
(24) months after the Separation Date. You will be required to pay the full
premium if you elect to continue coverage beyond such date.

(c) Continuation of Executive Life Insurance. For 2010, the Company already has
paid to you an annual amount equal to the average life insurance premium paid to
insure other executives of the Company on a prorated cost per thousand basis as
if you had a term life insurance contract providing a death benefit of $549,000.

(d) OPEB Coverage. You will be eligible to participate in the Company’s
post-retirement medical and life insurance benefits plan (“OPEB”) in accordance
with the terms provided in such plan from time to time for participation by
Company employees who are hired before April 1, 1993 and satisfy the plan’s age
and service requirements for retiree coverage. You will be eligible for coverage
under OPEB on the same terms and for the same periods as other eligible
participants, beginning as of the date you otherwise would have been eligible
for OPEB coverage had you continued employment with the Company and then retired
at the time

 

Page 2 of 9



--------------------------------------------------------------------------------

you had met the age and service requirements for OPEB coverage. The date upon
which you will be eligible for OPEB coverage, provided OPEB is still in
existence at such time, will be October 1, 2021.

(e) Your rights to benefits under the Company’s employee benefit plans in which
you participate, including any rights to benefits after your death, will be
determined in accordance with the applicable plan documents, except as otherwise
set forth herein.

(f) Notwithstanding any other provision hereof, if any of the payments to be
made or benefits to be provided pursuant to this Section 3 constitute
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended, (the “Code”), then such payments or benefits
will be delayed, to the extent required under Section 409A of the Code, until
six (6) months after the Separation Date or, if earlier, your death (the “409A
Deferral Period”). In the event any such payments would otherwise have been made
in the 409A Deferral Period, the payments shall be accumulated and paid in a
lump sum as soon as the 409A Deferral Period ends, and the balance of the
payments shall be made as otherwise scheduled. In the event any of the foregoing
benefits are deferred, any such benefit may be provided during the 409A Deferral
Period at your expense, with you having the right to reimbursement from the
Company as soon as the 409A Deferral Period ends, and the balance of the
benefits will be provided as otherwise scheduled.

4. Standard Termination Payments. You, and after your death, your beneficiary,
will receive payments for earned and unpaid base salary accrued through your
Separation Date and unreimbursed business and entertainment expenses incurred
through your Separation Date as reimbursable under the Company’s normal
policies. Payment of these items will be made consistent with normal check
processing schedules.

5. Company Stock.

(a) You currently hold the following Company Stock Options (“Options”):

 

     Outstanding
Units    Grant
Date    Vested
Units    Unvested
Units    Exercisable
Until

Stock Options

   13,184    9/15/05    13,184    0    60 days

Stock Options

   13,500    3/5/07    10,125    3,375    60 days

Stock Options

   13,500    3/3/08    6,750    6,750    60 days

Stock Options

   21,400    3/2/09    5,350    16,050    3 months

Options that are not vested as of your Separation Date will be forfeited.

 

Page 3 of 9



--------------------------------------------------------------------------------

(b) You currently hold the following shares of Company Restricted Stock:

 

     Outstanding
Units    Grant
Date    Vested
Units    Unvested
Units

Restricted Stock

   3,500    3/3/08    1,750    1,750

Restricted Stock

   12,429    3/2/09    3,107    9,322

Shares of Company Restricted Stock that are not vested upon your Separation Date
will be forfeited.

6. Verification of Employment. Consistent with established company practices of
not providing job references, no representative of the Company will be
authorized to provide information on your employment other than your dates of
employment, job title, and compensation.

7. Accord and Satisfaction. You agree to sign and be bound by this letter
agreement in order to receive from the Company the severance and other benefits
described in paragraphs 2, 3, 4 and 5. By signing this letter agreement, you
accept the severance and other benefits described herein as a final accord and
satisfaction of all payments and benefits due you from the Company or any
parent, subsidiary or affiliate relating to your employment, including, without
limitation, any amounts that may be due you under the terms of the Amended and
Restated Employment Agreement dated December 18, 2008 between the Company and
you (the “Employment Agreement,” attached hereto as Exhibit A), and you hereby
waive any rights to receive any other payments and benefits from the Company or
any parent, subsidiary or affiliate of the Company other than as described in
this letter agreement, including without limitation, any payments and benefits
to which you may be entitled under such Employment Agreement. You also
acknowledge that you are not entitled to receive any payments or benefits under
any other severance plan, arrangement, program or policy of the Company or any
parent, subsidiary or affiliate of the Company. Except as otherwise provided
herein, this letter agreement constitutes the final and entire agreement between
you and the Company on the subject matter herein, and no other representation,
promise, or agreement has been made to cause you to sign this letter agreement.
All other agreements regarding your employment or the subject matter therein
shall be superceded by this letter agreement except as expressly set forth
herein.

8. Company Property. You agree to return all Company property that is in your
possession or in your home. Such items include but are not limited to gas card,
credit card, computer, wireless handsets and accessories, files, and reports.

9. Non-Competition and Confidential Information. You agree, acknowledge and
affirm that Sections 5, 8, 10 and 13 of the Employment Agreement remain in full
force and effect and are not superceded, merged or otherwise affected by this
letter agreement and that you will continue to be bound by the terms and
conditions of Sections 5, 8, 10 and 13 of the Employment Agreement. You further
agree that the covenants, prohibitions and restrictions contained in this letter
agreement are in addition to, and not in lieu of, any rights or remedies that
the Company may have available pursuant to the Employment Agreement or the laws
of any jurisdiction, or the common law or equity, and the enforcement or
non-enforcement by the Company of its rights

 

Page 4 of 9



--------------------------------------------------------------------------------

and remedies pursuant to this letter agreement shall not be construed as a
waiver of any other rights or remedies that it may possess. Any breach by you of
this paragraph 9, or of Sections 5 and 8 of the Employment Agreement, shall be
grounds for termination of any payments to be made or benefits to be delivered
hereunder. Additionally, in the event of any such breach, you agree to repay the
Company any severance and other benefits that you previously received pursuant
to this letter agreement.

10. General Release. For and in consideration of the payments and promises set
forth in this letter agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, you hereby release, acquit, and
forever discharge the Company and all affiliates, parents, subsidiaries,
partners, joint venturers, owners, and shareholders, and all of their officers,
directors, employees, representatives, and agents, and all successors and
assigns thereof (each a “Released Party”), from any and all claims, charges,
complaints, demands, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, entitlements,
costs, losses, debts, and expenses (including attorneys’ fees and legal
expenses), of any nature whatsoever, known or unknown, which you now have, had,
or may hereafter claim to have had against the Company or any other Released
Party, of any kind or nature whatsoever, arising from any act, omission,
transaction, matter, or event which has occurred or is alleged to have occurred
up to the date you execute this letter agreement.

The claims knowingly and voluntarily released herein include, but are not
limited to, all claims relating in any way to your employment with the Company
or the conclusion of that employment, whether such claims are now known or are
later discovered, including claims under the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans
with Disabilities Act, the Family and Medical Leave Act, the Fair Labor
Standards Act or other federal or state wage and hour laws, the Employee
Retirement Income Security Act, claims for breach of contract, infliction of
emotional distress, claims under any other federal or state law pertaining to
employment or employment benefits, and any other claims of any kind based on any
contract, tort, ordinance, regulation, statute, or constitution; provided,
however, that nothing in this Agreement shall be interpreted to release any
claims which you may have for workers compensation benefits. You acknowledge
that this letter agreement may be pled as a complete defense and shall
constitute a full and final bar to any claim based on any act, omission,
transaction, matter, or event which has occurred or is alleged to have occurred
up to the date you execute this letter agreement.

11. Non-Disparagement. You agree not to make any statement or take any action
that criticizes or disparages the Company or its parent, subsidiaries or
affiliates, their employees, officers, directors, representatives and agents,
their management or their practices or that disrupts or impairs their normal
operations, and the Company and its parent, subsidiaries and affiliates agree
not to take any action that criticizes or disparages you, except that nothing in
this letter agreement shall be interpreted to limit either of our rights to
confer with counsel or to provide truthful testimony pursuant to subpoena,
notice of deposition or as otherwise required by law. This provision is in
addition to, and not in lieu of, the substantive protections under applicable
law relating to defamation, libel, slander, interference with contractual or
business relationships, or other statutory, contractual, or tort theories.

 

Page 5 of 9



--------------------------------------------------------------------------------

12. Receipt and Effective Date. You acknowledge that you have read and
understand this letter agreement, that you have been provided a period of
twenty-one (21) calendar days to consider its terms, and that you have been
advised in writing to discuss its terms with an attorney or other advisor before
executing it. This letter agreement will not become effective and enforceable
until seven (7) days after you execute it. You further understand that you may
revoke this letter agreement within seven (7) calendar days after you have
signed it by delivering written notice of revocation to Joe Leigh, 1154
Shenandoah Village, Waynesboro, VA 22980. If the end of such revocation period
falls on a Saturday, Sunday or legal holiday in the Commonwealth of Virginia,
the revocation period shall be extended until the next day that is not a
Saturday, Sunday or legal holiday in the Commonwealth of Virginia.
Notwithstanding anything contained herein to the contrary, you understand and
agree that, if you fail to sign the letter agreement on or before the expiration
of twenty-one (21) days of the day you received it, or if you revoke the letter
agreement before the expiration of the revocation period, this letter agreement
shall be canceled and void and neither party shall have any rights or
obligations arising under it, and you will not be entitled to receive any
payments or benefits under this letter agreement not otherwise payable absent
this letter agreement. Notwithstanding any other provision of this letter
agreement, no payments or benefits shall be made hereunder until the expiration
of such revocation period.

13. Severability. Except as set forth below, the terms, conditions, covenants,
restrictions, and other provisions contained in this letter agreement are
separate, severable, and divisible. If any term, provision, covenant,
restriction, or condition of this letter agreement or part thereof, or the
application thereof to any person, place, or circumstance, shall be held to be
invalid, unenforceable, or void, the remainder of this letter agreement and such
term, provision, covenant, or condition shall remain in full force and effect to
the greatest extent practicable and permissible by law, and any such invalid,
unenforceable, or void term, provision, covenant, or condition shall be deemed,
without further action on the part of the parties hereto, modified, amended,
limited, or deleted to the extent necessary to render the same and the remainder
of this letter agreement valid, enforceable, and lawful. In the event that any
portion of the General Release in paragraph 10 is deemed void or unenforceable,
the Company shall have no further obligation to provider any further severance
benefits, and you agree to repay any payments for severance benefits that have
been made.

14. Taxes.

(a) You shall be responsible for any tax consequences of any payments made
pursuant to this letter agreement, except for any applicable taxes that the
Company withholds. You acknowledge and agree that the Company is not undertaking
to advise you with respect to any tax consequences of this letter agreement, and
that you are solely responsible for determining those consequences and
satisfying all of your applicable tax obligations resulting from any payments
described herein.

(b) If any payment or benefit (including additional vesting) the Company
provides to you, whether paid or provided pursuant to this letter agreement or
pursuant to any other agreement, policy, plan, program or arrangement in which
you participated, would subject you to the excise tax imposed by Section 4999 of
the Internal Revenue Code or any similar tax under state or local law, or any
interest or penalties with respect thereto, then the payments and benefits

 

Page 6 of 9



--------------------------------------------------------------------------------

provided under this letter agreement or any other agreement, policy, plan,
program or arrangement must be reduced to the largest amount that results in no
portion of any such payments or benefits being subject to such excise tax or
related interest and penalties. In no event will the reductions imposed by this
paragraph 14(b) be in excess of the amount of any payments or benefits that you
might otherwise be entitled to receive. To the extent any such reduction is
applicable, the reduction will take place against any non-cash or cash benefits
under this letter agreement or other plan, agreement or arrangement as you will
direct. The Company and you agree to provide each other such information as may
be reasonably requested, and to otherwise cooperate, to prepare the calculations
contemplated by this paragraph.

15. Assignment. Your rights and obligations under this letter agreement are
personal to you and may not be transferred by you by assignment or otherwise.

16. Non-Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power, or privilege
hereunder or under law shall constitute a waiver of that right, power, or
privilege or of the same right, power, or privilege in any other instance. Any
waiver by either party hereto must be contained in a written instrument signed
by the party to be charged with such waiver and, in the case of the Company, by
its Chief Executive Officer.

17. Acknowledgements. You acknowledge that you have read this letter agreement
and understand its terms. You have been provided with a full and fair
opportunity to consult with an attorney of your choosing and to obtain any and
all advice you deem appropriate with respect to this letter agreement. In light
of the foregoing, you are satisfied with the terms of this letter agreement and
agree that its terms are binding upon you.

18. Non-Disclosure. You covenant and agree that you will not disclose the
existence or terms of this letter agreement to any person except (i) licensed
attorney(s) for the purpose of obtaining legal advice, (ii) licensed or
certified accountant(s) for purposes of preparing tax returns or other financial
services, (iii) proceedings to enforce the terms of this letter agreement, or
(iv) as otherwise required by law or court order. However, nothing herein shall
limit your ability to confer with legal counsel, to testify truthfully under
subpoena or court order, or to cooperate with an investigation by a municipal,
state or federal agency for enforcement of laws, and you may disclose the
existence or terms of this letter agreement to your spouse or other immediate
family, including your parents, provided you take reasonable measures to assure
that she or they do not disclose the existence or terms of this letter agreement
to a third party, except as otherwise allowed herein.

19. Previous Agreements. You agree and specifically acknowledge that the Company
and you are entering into this letter agreement for the purpose of amicably
resolving any and all issues relating to the end of your employment with the
Company. This letter agreement supercedes any previous agreement(s), whether
written or oral, that you may have had with the Company or any subsidiary or
affiliate, including your Employment Agreement, and any other such agreement is
merged into and extinguished by this letter agreement, except as expressly
provided otherwise in this letter agreement.

 

Page 7 of 9



--------------------------------------------------------------------------------

20. Governing Law and Interpretation. This letter agreement shall be deemed to
be made in, and in all respects shall be interpreted, construed, and governed by
and in accordance with the laws of the Commonwealth of Virginia, notwithstanding
any choice of law provisions otherwise requiring application of other laws. It
shall be interpreted according to the fair meaning of the terms herein and not
strictly in favor of, or against, either party.

21. Amendments. No amendment or modification of this letter agreement shall be
binding or effective for any purpose unless made in a writing signed by the
party against whom enforcement of such amendment or modification is sought.

22. Section 409A. Notwithstanding any other provision of this letter agreement,
it is intended that any payment or benefit provided hereto that is considered
nonqualified deferred compensation subject to Section 409A of the Code will be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code. For purposes of
this letter agreement, all rights to payments and benefits hereunder will be
treated as rights to a series of separate payments and benefits to the fullest
extent allowable by Section 409A of the Code. Notwithstanding any other
provision of this letter agreement, however, neither the Company nor any of its
Released Parties shall be liable to you in the event any provision of this
letter agreement fails to comply with, or be exempt from, Section 409A of the
Code.

23. Beneficiary. You may designate one or more individuals or entities as your
beneficiary under this Agreement and change any prior beneficiary designation,
so long as such designation or change in designation is in writing and delivered
to Joe Leigh or his successor, at the address set forth in paragraph 12 above,
prior to your death. In the absence of a valid beneficiary designation, or
should your designated beneficiary predecease you, your estate shall be your
beneficiary. Your beneficiary shall be entitled to receive any payments owed to
you after your death, and to exercise any rights you had prior to your death, to
the extent such payments or rights are to continue after your death.

 

Page 8 of 9



--------------------------------------------------------------------------------

Please sign, date, and have Notarized in the space below to accept the terms of
your termination of employment from the Company and return the executed letter
to me for the Company’s files. If you have any questions, please let me know.

 

Sincerely, NTELOS INC. By:  

 

Name:  

 

Title:  

 

IN WITNESS WHEREOF, the undersigned have signed and executed this Agreement on
the dates set forth below as an expression of their intent to be bound by the
foregoing terms of this Agreement.

 

By:  

 

  Frank Guido   Date    

Sworn to and subscribed

before me this              day

of                     , 2010.

 

 

Notary Public             [Seal]

 

Page 9 of 9